 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Francis Luna-Lara,                               No. CV-16-01532-PHX-ROS
                                                          CR-03-01097-PHX-ROS
10                 Petitioner,
                                                      ORDER
11   v.
12   United States of America,
13                 Respondent.
14
15         On October 25, 2019, Magistrate Judge Michelle H. Burns issued a Report and
16   Recommendation (“R&R”) recommending the Amended Motion to Vacate, Set Aside, or
17   Correct Sentence Under 28 U.S.C. § 2255 be granted, Petitioner’s “conviction and sentence
18   be vacated, and the original charges in the Indictment be reinstated.” (Doc. 33 at 5). No
19   objections were filed. Based on the lack of objections, the R&R will be summarily adopted.
20   Before doing so, however, the Court will hold a status hearing.
21         As explained in the R&R, Petitioner’s plea agreement provided that if his guilty plea
22   was “rejected, withdrawn, vacated, or reversed . . . any charges that have been dismissed
23   . . . will be automatically reinstated.” (Doc. 33 at 3). Thus, when the Court adopts the
24   R&R and vacates Petitioner’s conviction and sentence, the previously-dismissed charges
25   will automatically be reinstated. But vacating Petitioner’s conviction and sentence might
26   require immediate proceedings to determine if he should remain in custody. Moreover,
27   reinstating the previous charges might implicate the Speedy Trial Act. Therefore, before
28   formally adopting the R&R and granting the motion to vacate, the Court will hold a status
 1   hearing. Prior to that hearing, the parties will be required to file a joint status report stating
 2   how they wish to proceed after the Court adopts the R&R. That status report should also
 3   indicate whether Petitioner’s presence is necessary for the status hearing.
 4          Accordingly,
 5          IT IS ORDERED a status hearing is set for December 17, 2019, at 10:00 a.m. No
 6   later than November 25, 2019, the parties shall file a joint status report explaining how
 7   they wish to proceed and whether Petitioner’s presence at the status hearing is necessary.
 8          Dated this 15th day of November, 2019.
 9
10
11                                                        Honorable Roslyn O. Silver
12                                                        Senior United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
